            Case 1:20-cv-00881-AWI-SAB Document 6 Filed 07/31/20 Page 1 of 1


 1

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   CHERI TAYLOR,                                        Case No. 1:20-cv-00881-AWI-SAB

 8                   Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                          NOTICE OF STATUS OF DEFENDANT OR
 9           v.                                           A REQUEST FOR ENTRY OF DEFAULT

10   UNUM LIFE INSURANCE COMPANY OF                       FIVE DAY DEADLINE
     AMERICA,
11
                     Defendant.
12

13          Cheri Taylor (“Plaintiff”) filed this action against Unum Life Insurance Company of

14 America (“Defendant”). On July 14, 2020, Plaintiff returned a proof of service demonstrating

15 that Defendant had been personally served on July 1, 2020. (ECF No. 5.)

16          Rule 12 of the Federal Rules of Civil Procedure provides that a responsive pleading must

17 be filed within twenty one days of being served with the summons and complaint. Fed. R. Civ.

18 P. 12(A)(i). Since Defendant was personally served, the time for a responsive pleading to be

19 filed has passed. Defendant has not responded to the complaint and Plaintiff has not filed a
20 stipulation to extend time for Defendant to respond nor a request for entry of default.

21          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

22 this order, Plaintiff shall either file a request for entry of default or a notice informing the Court

23 of the status of the Defendant.

24
     IT IS SO ORDERED.
25

26 Dated:      July 31, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
